Citation Nr: 1241633	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-26 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial ratings for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence evaluated as 20 percent disabling from June 8, 2007 to February 2, 2009; and 60 percent disabling since February 3, 2009.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 60 percent for rectal incontinence.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to August 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida (St. Petersburg RO) and Decatur, Georgia (Atlanta RO).  

In a December 2007 rating decision, the St. Petersburg RO granted entitlement to service connection for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence at a 20 percent disability rating, effective June 8, 2007, and for erectile dysfunction rated noncompensable, effective September 13, 2007.

Jurisdiction was transferred to the Atlanta RO, where it remains.

In a July 2010 rating decision, the Atlanta RO increased the disability rating for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence to 60 percent, effective June 8, 2010, and granted entitlement to service connection for rectal incontinence rated 30 percent disabling, effective September 25, 2008.

In a November 2010 rating decision, the RO provided an effective date of February 3, 2009 for the 60 percent disability rating for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence; and increased the initial rating for rectal incontinence to 60 percent effective January 24, 2008.  It also denied entitlement to TDIU.  

On the same the RO issued a statement of the case with regard to the initial rating for rectal incontinence.  The Veteran did not file a specific substantive appeal in response to the statement of the case and the rectal incontinence issue was not certified to the Board; however, he did submit a "notice of disagreement" with all issues included in the November 2010 rating decision.  Inasmuch as the rating decision included the rectal incontinence issue, the Board construes the "notice of disagreement" as a substantive appeal with regard to that issue.  38 C.F.R. §§ 20.200, 20.202 (2012).

The RO did not issue a statement of the case in response to the March 2011 "notice of disagreement.  The Veteran has perfected appeals with regard to the issues listed in that decision, except for the issue of entitlement to a TDIU.  As discussed in the Remand below, the question of entitlement to TDIU is part of the initial ratings on appeal.  Accordingly, an additional statement of the case is not required.  

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In September 2011, he withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2012).

The entitlement to service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating in excess of 60 percent for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence, beginning February 3, 2009; entitlement to a compensable disability rating for erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from June 8, 2007 to February 2, 2009, residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence were manifested by urinary and stress incontinence requiring the wearing of absorbent materials which had to be changed more than four times a day.

2.  Rectal incontinence has not been manifested by complete loss of sphincter control at any time over the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence have been met for the period beginning June 8, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2012).

2.  The criteria for an initial disability rating in excess of 60 percent for rectal incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The appeals decided in this decision arise from disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  The RO has attempted to obtain the Veteran's records from the Social Security Administration; however, a response received in February 2008 reflects that the medical records had been destroyed, and that further attempts to obtain them would be futile.  

The Veteran has not contended that there is any additional relevant evidence to be obtained with regard to the claims being decided herein.  

The Veteran was provided with VA examinations in November 2007, June 2010 and October 2010.  These examination reports, along with the treatment records and lay statements in evidence, provide enough information to appropriately adjudicate the claims.


Initial ratings - rules and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial rating--urinary incontinence, from June 8, 2007 to February 2, 2009

Beginning June 8, 2007 and continuing through February 2, 2009, the Veteran's prostate cancer residuals have been rated as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  According to this diagnostic code, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  After the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Note following Diagnostic Code 7528. 

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed two to four times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R. § 4.115a.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent evaluation.   Id.

Background and analysis

At a November 2007 VA examination, the Veteran denied dysuria, hematuria or any nocturia.  There was some urgency of micturition, but no hesitancy, and straining toward the end of the micturition.  The Veteran continued to wear a pad on a daily basis because of episodes of stress incontinence of urine with reaching and straining.  He did not wear pads at night.  He reported that he needed to be close to a bathroom at all times. 

In a January 2008 statement, the Veteran indicated that nocturia was constant unless he took a sleeping pill to keep him asleep for three to hours of periods of sleep.  Without medication, the result was constant night voiding.  In addition, the Veteran stated that he had three to four or more changes of an absorbent pad on a daily basis due to stress incontinence of ordinary walking, reaching, standing, sitting and straining, and incontinence in emotional situations.  Pads were purchased by the case of 120, and voiding events could happen 20 or more times per day.  He had kept logs of these events.  He noted that anything approaching complete voiding required straining.

In his September 2008 Form 9, the Veteran indicated that he was required to change his protective pads three to four times per day, and on many days, more often.

It has been established that the Veteran has urinary and stress incontinence.  The Veteran has consistently reported these symptoms at his examination and in his statements.  

While the VA examination report does not reflect the number of times necessary for the Veteran to change his pad throughout the day, the VA examiner noted that the Veteran must wear a pad all day.  In his statements, the Veteran indicated that he must change his pad three to four times per day; however, he also contended that  that there are many days when he must change it more than four times per day.  The Veteran is competent to make such a report.  In addition, his statements are credible, as there is no contradictory evidence in the record.  As such, resolving all reasonable doubt in favor of the Veteran, his service-connected urinary incontinence warrants a 60 percent rating for the entire period since the effective date of service connection, June 8, 2007.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A 60 percent disability rating is the highest available under the criteria to rate his disability as a voiding dysfunction.  At his November 2007 examination, there was no peripheral edema.  The Veteran had a normal comprehensive metabolic panel.  He was able to perform yard work, housework, shopping and driving and could walk three to five miles.  VA medical records reflect that the Veteran's weight remained stable, and that he had a good appetite.  In addition, blood tests were normal.  As such, he does not exhibit the symptoms necessary to meet or approximate a higher rating under the criteria for a renal dysfunction for the period from June 8, 2007 through February 2, 2009.  

Ratings under the criteria for urinary frequency and obstructed voiding would not provide the Veteran with a higher disability rating.  38 C.F.R. § 4.115a.

Initial rating--rectal incontinence 

The Veteran's rectal incontinence is rated at 60 percent under Diagnostic Code 7332, pertaining to disability of the rectum and anus with impairment of sphincter control, which provides that extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Background and analysis

At a June 2010 VA examination, the Veteran reported that he had to wear a pad because he had a bowel movement in his underwear two to three times per month, but leaked almost every day.  The examiner found that he was totally incontinent of fecal matter.  Rectal examination showed an abnormal anal tone.

In an August 2010 statement, the Veteran indicated that he had to clean himself up, because of constant leakage, twelve to fourteen times per day.  He clarified that the reason he had bowel movements in his pants only two to three times per month was because he was able to get to the bathroom fast enough otherwise.  

An October 2010 VA examination reflected that the Veteran had diarrhea, tenesmus and swelling.  He had a history of fecal leakage, necessitating pads and frequent involuntary bowel movements.  The examiner noted that the Veteran's sphincter was not impaired, and that there was no fistula or stricture.

The Veteran does not meet the criteria for a higher disability rating under Diagnostic Code 7332.  While the June 2010 examiner did report total rectal incontinence, and found some abnormal anal tissue; he did not comment on sphincter function.  The October 2010 examiner did provide such comment and found a normal sphincter function.  This examination provides the only specific evidence as to the Veteran's sphincter function and is against a finding of a complete loss of sphincter control.  The Veteran himself has indicated that he is able to hold his bowel movements, for the most part, until he can get to a bathroom.  As such, a higher disability rating is not warranted under this Diagnostic Code.  Id.

The Board has considered other Diagnostic Codes in order to provide the Veteran with the most beneficial rating; however, the evidence does not reflect that he has had a persistent fistula of the intestine, peritonitis, or a stricture of the rectum or anus.  38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7333 (2012).

As there was not an approximate balance of positive and negative evidence, the benefit of the doubt doctrine is not for application for this claim.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's urinary and rectal incontinence are appropriately contemplated by the rating criteria set out in Diagnostic Codes 7332 and 7528.  38 C.F.R. § 4.114, Diagnostic Code 7332, 4.115b, Diagnostic Code 7528.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

ORDER

An initial disability rating of 60 percent for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence is granted effective June 8, 2007.

An initial disability rating in excess of 60 percent for rectal incontinence is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In a September 2010 statement, the Veteran indicated that he underwent a fee-based urological consultation in July 2009 with Dr. John Vecchio, who is retired.  He indicated that these records could be obtained by contacting Dr. Daniel Deighton, and provided an address for this private physician.  In addition, the Veteran reported that, while working for Embarq/Sprint, a letter was provided from his private physician, Dr. Paletsky, to confirm the Veteran's needs to frequently leave his desk to go to the bathroom.  The Veteran provided contact information for Dr. Paletsky.  It does not appear that the RO attempted to obtain these records.  

In a June 2010 VA examination, the Veteran reported a curvature of his penis.  The examiner noted that it "sounded like" Peyronie's disease.  He diagnosed a history of Peyronie's disease since his surgery, and opined that all of his problems were caused by his prostate cancer and surgery.  As this disease would be considered a deformity of the penis, and would potentially entitle the Veteran to a higher disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).  A VA examination is necessary to determine the nature and etiology of this disorder.

The Veteran has claimed that he is unable to work due to his service-connected disabilities.  The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran in this case has submitted a statement that he believes his service-connected disabilities warrant a 100 percent disability rating.  In addition, he has submitted evidence that he can no longer work as a result of his service-connected disabilities.  As such, a claim of TDIU is before the Board.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As a result of the grant of a higher disability rating of 60 percent for the service-connected residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence beginning June 8, 2007, Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) throughout the entire appeals period.

He is currently service-connected for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence at a 60 percent disability rating, for rectal incontinence at a 60 percent disability rating, for asthma, with accompanying allergy at a 10 percent disability rating and for erectile dysfunction at a noncompensable disability rating, for a combined rating of 80 percent.  

In his August 2010 claim for a TDIU rating, the Veteran indicated that he was last employed in May 2007 in an office setting, and that he was fired for attendance issues due to his service-connected urinary and rectal incontinence.  

The Veteran was provided with a VA examination to determine whether his service-connected urinary and fecal incontinence precluded him from securing and maintaining substantially gainful employment.  The examiner found that these disabilities had significant effects on his occupation.  However, the examiner did not comment on whether the Veteran was precluded from employment by all of his service-connected disabilities taken together.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records pertaining to treatment of the Veteran's urological symptoms, including a July 2009 report from Dr. John Vecchio, through Dr. Daniel Deighton, and the letter to the Veteran's employer from Dr. Palestsky, in accordance with 38 C.F.R. § 3.159.  

If the Veteran fails to submit needed releases, tell him that he should obtain and submit the records himself.

If there are records that cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claims.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to erectile dysfunction.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine if the Veteran has penile deformity with loss of erectile power and, if so, whether it is related or a result of his service-connected disabilities, including his prostate cancer and subsequent surgery and his urinary incontinence.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence, rectal incontinence, asthma with accompanying allergy and erectile dysfunction) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should note the Veteran's report of being fired from his last employment due to the service connected disabilities.

The examiner must provide reasons for this opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


